Appeal by the defendant from a judgment of the Supreme Court, Queens County (Posner, J.), rendered May 12, 1982, convicting him of assault in the second degree, assault in the third degree (two counts), burglary in the third degree (two counts), criminal possession of stolen property in the third degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the evidence adduced at his trial was legally sufficient to establish that he caused physical injury to his mother, supporting his convictions of assault in the third degree (Penal Law § 120.00 [1]; § 10.00 [9]). The mother testified that she was beaten by the defendant causing her great pain which necessitated medical treatment and hospitalization (see, Matter of Philip A., 49 NY2d 198).
Based on our review of the record we find the defendant’s remaining contentions to be either unpreserved for appellate review or without merit. Mollen, P. J., Kunzeman, Rubin and Balletta, JJ., concur.